Citation Nr: 1640439	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-27 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as due to service in Southwest Asia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1989 to June 1993.  

This decision comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans' Law Judge at a July 2015 videoconference hearing; and a transcript is of record.  

In September 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the September 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for fibromyalgia, to include as secondary to his service in Southwest Asia.

The Veteran had numerous complaints of joint and muscle pain while on active duty.  In 1991, during an annual physical assessment, the Veteran reported problems with leg cramping.  In September 1992, low back pain with spasms and pelvic pain were noted, and in April 1993, the Veteran complained of low back pain related to lifting.  In the narrative portion of the separation examination in May 1993, it was described that the Veteran could not walk more than three miles without experiencing knee pain and that there was intermittent low back pain, without an accompanying diagnosis, of nine months duration.  

Post-service, VA clinical assessments from 2011 to the present indicate that the Veteran had "positive trigger points" for fibromyalgia, and in 2013, a VA physician's assistant (PA) informed the Veteran that as fibromyalgia was on his current problems list, he would not qualify for care with a rheumatologist.  

In May 2012, a VA examiner opined that the Veteran did not have fibromyalgia.  His previous assessments of the condition were not mentioned, and the examiner went on to attribute complaints of pain in the back to degenerative disc disease in the spine as well as possible nerve root impingement.  Without a rationale, the examiner concluded that these manifestations were not related to the Veteran's Gulf War service.  

As the May 2012 examination report did not fully consider either the Veteran's post-service assessments of fibromyalgia or symptoms specifically noted in the service treatment records, this matter was remanded to afford the Veteran a new VA medical examination.  

Following an October 2015 VA examination, the examiner declined to diagnose the Veteran with fibromyalgia, stating, "The Veteran has no historical data or current symptoms or findings consistent with fibromyalgia.  He did not have fibromyalgia diagnosed in service and doesn't appear to have it now."  However, as the Board noted above, the Veteran has been diagnosed with fibromyalgia in the past and has displayed symptoms, such as trigger points, consistent with this condition.  Furthermore, although the Veteran was not diagnosed with fibromyalgia in service, he did complain of joint and muscle pain that could, in retrospect, have been a symptom of fibromyalgia.  Thus, it appears that the October 2015 VA examiner was either unaware of this favorable evidence, or chose to disregard it without offering any rationale for doing so, despite being specifically instructed in the Board's September 2015 Remand to discuss the Veteran's in-service symptomatology.  

When VA undertakes the duty to afford an examination, it must ensure that the report of the examination is adequate to resolve the issue on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As that has not occurred in this case, and as there is evidence of current fibromyalgia, as well as potential in-service symptoms of the disorder, the claim must again be remanded for a new VA examination.  While the Board regrets this additional delay in adjudicating the Veteran's claim, unfortunately, further development is required.

Accordingly, the case is REMANDED for the following action:

1. Associate all current VA outpatient treatment records with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination to address the nature and etiology of any currently present fibromyalgia.  

In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran experiences fibromyalgia, to include as manifesting in the back, neck, pelvis, and knees, and if so, if such a disorder is at least as likely as not related to the Veteran's active service, to include his service in the Southwest Asia Theatre of Operations (as opposed to any intervening non-service factors occurring subsequent to the Veteran's departure from that theatre).  In that respect, the noted symptoms of muscle and joint pain in service, as well as leg cramping, should be specifically discussed.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

